Title: From John Adams to United States Senate, 1 April 1800
From: Adams, John
To: United States Senate



April 1. 1800

Message of the President with Military Nominations
Benjamin EaselyGeorgiaCaptainBenjamin F. TrapierSouth CarolinadittoNoah KelseyGeorgia.dittoZachariah NettlesSouth CarolinadittoJohn MitchelldittodittoJohn BrowndittoFirst LieutenantCharles BoyledittodittoWilliam Taylor Junr.dittodittoJosias Heyward dittodittoPeter Williamson GeorgiadittoStanmore ButlerSouth CarolinadittoGeorge ClaytonGeorgiadittoWilliam W TrapierSouth Carolina dittoThomas Osborne JunrdittoSecond LieutenantCharles Codnor AshdittodittoJohnson WellbornGeorgiadittoWilliam Darkeyditto dittoFrancis RogersSouth Carolina dittoCharles Jones JenkinsdittodittoSixth Regiment of Infantry.James ReadNorth CarolinaLieutenant Colonel CommandantAlexander Duncan MooredittoMajor.William Brickellditto dittoJames Taylor dittoCaptainWilliam Dickson ditto dittoEli Gaither ditto dittoEdmund Smithwick ditto dittoWilliam Hall ditto dittoJohn Williams ditto dittoJohn Nicholas ditto dittoSamuel G. Barron ditto dittoMaurice Moore ditto dittoJames MackeydittoFirst LieutenantMcKinney Long ditto dittoBenjamin Smith ditto dittoCarleton Walker ditto dittoEdward Jones ditto dittoDavid T. W. Cook dittoSecond LieutenantMarcus Sharpe ditto dittoJames MorrisNorth CarolinaSecond LieutenantJohn Wilkinsonditto dittoJohn Carroway ditto dittoAbner Pasteur ditto dittoBenjamin Forsyth ditto dittoHugh Montgomery ditto dittoAlexander Hunter ditto dittoRoger Cutler dittoSurgeon.Seventh Regiment of Infantry.William H. BlueVirginiaCaptainvice Turner declined2d Lieut.John Heiskell"First Lieutenant vice Carrington declined"Jesse Dold"dittovice Morgan Paymaster"Horatio Stark"dittovice Heiskell Adjutant"Marquis Combs"dittovice Stark Quarter MasterGeorge Armistead"dittovice Godwin resignedWilliam Saunders"Second Lieutenantvice Heiskell promotedBartlett Anderson"dittovice Dold promotedFrancis W. Cook."dittovice Stark promotedPhilip Roots"dittovice Combs promotedJohn F. Powell"dittovice Deane declinedJacob Call"dittovice Armistead promoted.
Francis H. Peyton"SurgeonThaddeus Capron"Surgeons Mate.
James W. Wallace"dittoEighth Regiment of Infantry.Laurence ButlerVirginiaMajorvice Morgan declined2d. Lieut.James Tutt"First Lieutenantvice Bent Paymaster"Simon Owens"dittovice Tate AdjutantJohn Meredith"Second Lieutenantvice Settle declinedJohn Stephens"dittovice Wills declinedRobert Bell"dittovice Tutt promotedUriah Blue"dittovice Owens dittoRichard Taylor"dittovice Williams declinedRobert Little"dittovice Humphries Quarter Master
Edward Conrad"SurgeonSamuel M Griffith"Surgeons MateNinth Regiment of Infantry.Richard EarleMarylandCaptain   vice Nicholson declinedJohn Thompson"First Lieutenantvice Howard declinedRobert Gover"dittovice Pinckney PaymasterGeorge Peter"Second Lieutenantvice Hughes AdjutantJoseph Bentley"dittovice Ford declinedBenjamin Nowland"dittovice Cooper Quarter MasterRobert Geddes
 " SurgeonDardan Brown"Surgeons MateCharles A Beatty"ditto.Tenth Regiment of Infantry.Robert Westcott Pennsylvania Captain vice Atlee declinedAlexander McNair"First Lieutenantvice Nelson declinedDavid Irwing"dittovice Westcott declinedPaul Weitzell"dittovice Sharp PaymasterDavid Offley"dittovice Irwing AdjutantSamuel R. Franklin"dittovice Offley Quarter Master2d. Lieut.William Morrow"dittovice Franklin Paymaster
John Hay "Second Lieutenantvice Porter declinedRobert George Barde"dittovice Witner declinedJoseph Knox"dittovice Morrow promotedWilliam Hurst "SurgeonGeorge Wilson"Surgeons MateJames Irwine"dittoEleventh Regiment of Infantry.1 Lieutt. Samuel ErwinPennsylvaniaCaptainvice Hunt resignedJohn CaldwellDelawareFirst Lieutenantvice Ogden Quart. MastrCharles B GreenNew Jerseydittovice McWhorter PaymasterWilliam J. Anderson"dittovice Potter Adjutant2d. Lieut.Thomas Bullman"ditto vice Reading resigned"Henry Drake"dittovice Erwin promoted.
Thomas Y. How"Second Lieutenantvice Bullman promotedJoseph Vancleve"dittovice Read resignedLaurence Mulford"dittovice Drake promotedJohn Chetwood"SurgeonJohn Howell"Surgeons MateJohn C. Wynans""Twelfth Regiment of Infantry.Captain Dowe J. FondyNew York  Majorvice Hutton declined2d. Lieut.William Cocks"First Lieutenantvice Paulding declined"William Cumming"dittovice Smith Paymaster"Joseph C. Cooper"dittovice Jones declined"Thomas H. Williams"dittovice Cocks AdjutantIsrael Loring"Second Lieutenantvice Cocks promotedJoseph Herkeimer"dittovice Harrison declinedJacob Mancius"dittovice Cumming promotedNathaniel Smith"dittovice Cooper dittoCornelius Kip"dittovice Hoffman promotedTobias V. Cuyler"dittovice Williams promotedWalter B. Vrooman"dittovice Brown deceasedJohn H. Douglas"Surgeons MateSamuel Davis"dittoThirteenth Regiment of InfantryNathaniel Ruggles Connecticut First Lieutenantvice Mosely PaymasterJohn Beers"dittovice Clark AdjutantNathaniel Noyes"Second Lieutenantvice Wells declinedFanning Tracey"dittovice Learned declinedJoseph Trowbridge"SurgeonTimothy Pierce"Surgeons MateJohn Orton Junr"dittoFourteenth Regiment of InfantrySamuel Mackay MassachusettsCaptainvice Pierce declinedJohn Hastings"dittovice Lithgow dittoHenry Sargent"First Lieutenantvice Beale declinedFrancis Barker"dittovice Soley declinedWilliam Gardner"dittovice Ashman declinedRufus Child"dittovice Duncan PaymasterPeyton Gay"Second Lieutent.vice Bates declinedThomas Hale"dittovice Ingraham resignedCharles Blake"SurgeonFifteenth Regiment of InfantryEli ForbesMassachusettsCaptain   vice Philips declinedThomas Stevens"First Lieutt:vice Swan PaymasterAugustus Hunt"dittovice Cutler Quarter Mr.Nathan Parks"Second Lieut.vice Hall declined.
Oliver Mann"SurgeonJonathan White"Surgeons MateEbenezer Laurence"dittoSixteenth Regiment of Infantry.Rufus GravesNew HampshireLieut Col. CommandantCornelius LyndeVermontMajorIsrael W KellyNew HampshireFirst Lieutt.vice Gardner declinedThaddeus Kendall"dittovice Hutchins dittoMarmaduke WaitVermontdittovice Whitney dittoBenjamin F StarkeNew HampshireSecond Lieut.vice Green ditto





















John Adams